Name: Council Decision (EU) 2015/1277 of 13 October 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  America
 Date Published: 2015-07-31

 31.7.2015 EN Official Journal of the European Union L 204/1 COUNCIL DECISION (EU) 2015/1277 of 13 October 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Article 207, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations, on behalf of the Union and its Member States and Croatia, with Colombia and Peru in order to conclude an Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Additional Protocol). (2) Those negotiations were successfully completed on 1 April 2014. (3) The Additional Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date. (4) The Additional Protocol should be applied on a provisional basis pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union and its Member States, of the Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the Additional Protocol. The text of the Additional Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Additional Protocol on behalf of the Union and its Member States. Article 3 The Additional Protocol shall be applied on a provisional basis as provided in its Article 12(4) pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 13 October 2014. For the Council The President M. MARTINA